      Case 1:20-mc-00657-LY Document 9 Filed 06/28/20 Page 1 of 1




                              Thomas Retzlaff
                           2402 E. Esplanade Ln.
                               PO Box 46424
                        Phoenix, Arizona 85063-6424
                               210-317-9800
                            Retzlaff@texas.net

June 28, 2020

U.S. District Clerk’s Office
501 West 5th Street, Suite 1100
Austin, Texas 78701

Re:   Request for Issuance of a Subpoena
      Cause No. 1:20-MC-00657-LY; Van Dyke v. Retzlaff; in the U.S.
      District Court for the Western District of Texas.



Dear Sir / Ma’am:

      I have enclosed a subpoena that I need y’all to sign off on and return by
email to me so I can get it served ASAP on an individual.

       Please let me know if there is a charge for this and I will give you my
credit card.


      I thank you for your time and most kind assistance in this matter.


Respectfully,




__________________
Thomas Retzlaff



                                                                     1|Page
